
	
		II
		Calendar No. 975
		110th CONGRESS
		2d Session
		S. 1680
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 21, 2007
			Ms. Murkowski (for
			 herself, Mr. Stevens, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide for the inclusion of certain
		  non-Federal land in the Izembek National Wildlife Refuge and the Alaska
		  Peninsula National Wildlife Refuge in the State of Alaska, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Izembek and Alaska Peninsula Refuge
			 and Wilderness Enhancement Act of 2007.
		2.FindingsCongress finds that—
			(1)King Cove, Alaska, is—
				(A)located 625 air miles from Anchorage,
			 Alaska, on the south side of the Alaska Peninsula, on a sand spit fronting Deer
			 Passage and Deer Island;
				(B)accessible only by air and water;
			 and
				(C)1 of the most geographically isolated areas
			 of the State of Alaska;
				(2)constant adverse weather and limiting
			 physical topography make traveling in and out of King Cove directly by air
			 dangerous and impractical much of the time;
			(3)King Cove is the homeland of Aleut people
			 who—
				(A)are federally recognized as indigenous
			 peoples of the United States;
				(B)have fished, hunted, and subsisted in King
			 Cove for over 4,000 years; and
				(C)refer to the King Cove community as
			 Agdaagux;
				(4)the Agdaagux Tribal Council, which is the
			 federally recognized tribal government for King Cove, recognizes that most
			 residents of King Cove are direct descendants of the original Aleut
			 inhabitants;
			(5)in the 1940s, an airport capable of access
			 by jets was constructed by the United States Army at Cold Bay, which is
			 approximately 25 surface miles north of King Cove, to support World War II
			 related national security needs;
			(6)while the Cold Bay Airport, which is now a
			 civilian airport operated by the State of Alaska, is the lifeline for the King
			 Cove people to the outside world, particularly for the life, safety, and health
			 needs of the indigenous residents, there is no surface access between King Cove
			 and the airport;
			(7)nearly all of the land between King Cove
			 and Cold Bay is—
				(A)owned by the Federal Government as part of
			 the Izembek National Wildlife Refuge; and
				(B)managed as wilderness; and
				(8)the Agdaagux Tribal Council—
				(A)maintains that the Council and the
			 indigenous Aleut people of King Cove were not consulted before the land that
			 separates residents from the nearest all-weather airport was designated as
			 wilderness, even though approximately 1,292 people across the United States,
			 Canada, and Europe—
					(i)received notice of the potential
			 designation; and
					(ii)during 1969 and 1970, were expressly
			 invited by the Bureau of Sport Fisheries and Wildlife, the predecessor of the
			 United States Fish and Wildlife Service, to participate in the process of
			 considering whether the land should be managed as wilderness;
					(B)regards the failure of the Federal
			 Government to consult with the Council and the indigenous Aleut people of King
			 Cove as a wrong and troubling action taken by the federal
			 government;
				(C)submits that dozens of King Cove residents
			 have died or suffered grave health consequences in the past 30 years because
			 the residents could not reach timely medical assistance in Anchorage, Alaska,
			 that can only be accessed via the all-weather Cold Bay Airport; and
				(D)has expressed the full endorsement and
			 support of the Council for the construction of a road between King Cove and the
			 Cold Bay Airport as an expression of, and commitment to, self-determination for
			 the Aleut people of King Cove who were not consulted before the land vital to
			 the survival of the Aleut people of King Cove was designated as
			 wilderness.
				3.DefinitionsIn this Act:
			(1)Federal landThe term Federal land
			 means—
				(A)the approximately 206 acres of Federal land
			 within the Izembek National Wildlife Refuge in the State that is depicted on
			 the map as King Cove Road; and
				(B)the approximately 1,600 acres of Federal
			 land that is depicted on the map as Sitkinak Island.
				(2)LandownerThe term landowner
			 means—
				(A)the State; and
				(B)the other owners of the non-Federal land,
			 including King Cove Corporation.
				(3)MapThe term map means the map
			 entitled Proposed Land Enhancements and dated June 2007.
			(4)Non-Federal landThe term non-Federal land
			 means the approximately 61,723 acres of non-Federal land authorized to be added
			 to the Refuges under this Act, as depicted on the map.
			(5)RefugeThe term Refuge means each of
			 the Izembek National Wildlife Refuge and the Alaska Peninsula National Wildlife
			 Refuge in the State.
			(6)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(7)StateThe term State means the State
			 of Alaska.
			4.Conveyance of land
			(a)In GeneralThe Secretary shall convey to the State all
			 right, title, and interest of the United States in and to the Federal land
			 on—
				(1)conveyance by the landowner to the
			 Secretary of title to the non-Federal land that is acceptable to the Secretary;
			 and
				(2)certification by the Governor of the State
			 that the State-owned land at Kinzaroff Lagoon has been designated under State
			 law as a State refuge.
				(b)Map
				(1)AvailabilityThe map shall be on file and available for
			 public inspection in the appropriate offices of the Secretary.
				(2)Revised mapNot later than 180 days after the date of
			 completion of the conveyance of Federal land and non-Federal land under this
			 section, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives a revised map that depicts the Federal land and non-Federal
			 land conveyed under this section.
				(c)King Cove Road Conveyance
				(1)In generalThe land described in section 3(1)(A) shall
			 be used for construction of a State road.
				(2)Terms and conditions
					(A)Cable barrierA road constructed under this subsection
			 shall include a cable barrier on each side of the road, as described in the
			 record of decision entitled Mitigation Measure MM–11, King Cove Access
			 Project Final Environmental Impact Statement Record of Decision and
			 dated January 22, 2004.
					(B)Support facilitiesSupport facilities for a road constructed
			 under this subsection shall not be located on federally owned land in the
			 Izembek National Wildlife Refuge.
					(3)Cooperative right-of-way planning
			 process
					(A)In generalOn request of the State, the Secretary, in
			 cooperation with the Secretary of Transportation, the State, the Agdaagux
			 Tribal Council, the Aleutians East Borough, the City of King Cove, and the King
			 Cove Corporation, shall undertake a process to determine the route for the road
			 required to be constructed under paragraph (1) within the corridor that is
			 depicted on the map as King Cove Road.
					(B)DeadlineNot later than 18 months after the date on
			 which the State submits a request under subparagraph (A), the Secretary shall
			 complete the planning process required under that subparagraph.
					(C)CompatibilityThe route for the road recommended by the
			 Secretary under this paragraph shall be considered to be compatible with the
			 purposes for which the Refuge was established.
					(D)ConstructionConstruction of the road along the route
			 recommended by the Secretary under this paragraph is authorized in accordance
			 with this Act.
					(4)ReconveyanceThe Secretary shall, on receipt of a
			 written request from the State or the King Cove Corporation, immediately
			 reconvey the applicable non-Federal land to the appropriate landowner that
			 contributed the land if—
					(A)a preliminary or permanent injunction is
			 entered by a court of competent jurisdiction enjoining construction or use of
			 the road; or
					(B)the State or the King Cove Corporation
			 determines before construction of the road that the road cannot be feasibly
			 constructed or maintained.
					(d)Applicable law
				(1)In generalThe conveyance of Federal land and
			 non-Federal land shall not be subject to any requirements for valuation,
			 appraisal, and equalization under any other Federal law.
				(2)ANCSAThe use of existing roads and the
			 construction of new roads on King Cove Corporation land to access the road
			 authorized under this Act shall be considered—
					(A)to be consistent with subsection (g) of
			 section 22 of the Alaska Native Claims Settlement Act (43 U.S.C. 1621) and any
			 patents issued under that subsection; and
					(B)not to interfere with the purposes for
			 which the Refuge was established.
					(e)NoticeThe Secretary shall submit to the Committee
			 on Energy and Natural Resources of the Senate and the Committee on Natural
			 Resources of the House of Representatives notice of the completion of the
			 conveyance of Federal land and non-Federal land under this section.
			(f)Designation of wildernessOn conveyance of the non-Federal land to
			 the Secretary, the approximately 45,493 acres of land generally depicted on the
			 map entitled Wilderness additions to Izembek and Alaska Peninsula
			 Wildlife Refuges and dated June 2007, shall be designated as
			 wilderness.
			(g)AdministrationThe Secretary shall administer the
			 non-Federal land acquired under this Act—
				(1)in accordance with the laws generally
			 applicable to units of the National Refuge System;
				(2)as wilderness, in accordance with the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.);
			 and
				(3)subject to valid existing rights.
				
	
		1.Short titleThis Act may be cited as the
			 Izembek and Alaska Peninsula Refuge
			 Enhancement Act of 2008.
		2.DefinitionsIn this Act:
			(1)CorporationThe
			 term Corporation means the King Cove Corporation.
			(2)Federal
			 landThe term Federal land means—
				(A)the approximately 206
			 acres of Federal land located within the Refuge, as generally depicted on the
			 map; and
				(B)the approximately 1,600
			 acres of Federal land located on Sitkinak Island, as generally depicted on the
			 map.
				(3)MapThe
			 term map means each of—
				(A)the map entitled
			 Izembek and Alaska Peninsula National Wildlife Refuges and dated
			 September 2, 2008; and
				(B)the map entitled
			 Sitkinak Island–Alaska Maritime National Wildlife Refuge and
			 dated September 2, 2008.
				(4)Non-Federal
			 landThe term non-Federal land means—
				(A)the approximately 43,093
			 acres of land owned by the State, as generally depicted on the map; and
				(B)the approximately 13,300
			 acres of land owned by the Corporation (including approximately 5,430 acres of
			 land for which the Corporation shall relinquish the selection rights of the
			 Corporation under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
			 seq.) as part of the land exchange under section 3(a)), as generally depicted
			 on the map.
				(5)RefugeThe
			 term Refuge means the Izembek National Wildlife Refuge.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)StateThe
			 term State means the State of Alaska.
			(8)TribeThe
			 term Tribe means the Agdaagux Tribe of King Cove, Alaska.
			3.Land exchange
			(a)In
			 generalUpon receipt of notification by the State and the
			 Corporation of the intention of the State and the Corporation to exchange the
			 non-Federal land for the Federal land, subject to the conditions and
			 requirements described in this Act, the Secretary may convey to the State all
			 right, title, and interest of the United States in and to the Federal land. The
			 Federal land within the Refuge shall be transferred for the purpose of
			 constructing a single-lane gravel road between the communities of King Cove and
			 Cold Bay, Alaska.
			(b)Compliance with
			 National Environmental Policy Act of 1969 and other applicable laws
				(1)In
			 generalIn determining whether to carry out the land exchange
			 under subsection (a), the Secretary shall—
					(A)comply with the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.); and
					(B)except as provided in
			 subsection (c), comply with any other applicable law (including
			 regulations).
					(2)Environmental impact
			 statement
					(A)In
			 generalNot later than 60 days after the date on which the
			 Secretary receives notification under subsection (a), the Secretary shall
			 initiate the preparation of an environmental impact statement required under
			 the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
					(B)RequirementsThe
			 environmental impact statement prepared under subparagraph (A) shall
			 contain—
						(i)an analysis of—
							(I)the proposed land
			 exchange; and
							(II)the potential
			 construction and operation of a road between the communities of King Cove and
			 Cold Bay, Alaska; and
							(ii)an evaluation of a
			 specific road corridor through the Refuge that is identified in consultation
			 with the State, the City of King Cove, Alaska, and the Tribe.
						(3)Cooperating
			 agencies
					(A)In
			 generalDuring the preparation of the environmental impact
			 statement under paragraph (2), each entity described in subparagraph (B) may
			 participate as a cooperating agency.
					(B)Authorized
			 entitiesAn authorized entity may include—
						(i)any Federal agency that
			 has permitting jurisdiction over the road described in paragraph
			 (2)(B)(i)(II);
						(ii)the State;
						(iii)the Aleutians East
			 Borough of the State;
						(iv)the City of King Cove,
			 Alaska;
						(v)the Tribe; and
						(vi)the Alaska Migratory
			 Bird Co-Management Council.
						(c)ValuationThe
			 conveyance of the Federal land and non-Federal land under this section shall
			 not be subject to any requirement under any Federal law (including regulations)
			 relating to the valuation, appraisal, or equalization of land.
			(d)Public interest
			 determination
				(1)Conditions for land
			 exchangeSubject to paragraph (2), to carry out the land exchange
			 under subsection (a), the Secretary shall determine that the land exchange
			 (including the construction of a road between the City of King Cove, Alaska,
			 and the Cold Bay Airport) is in the public interest.
				(2)Limitation of authority
			 of SecretaryThe Secretary may not, as a condition for a finding
			 that the land exchange is in the public interest—
					(A)require the State or the
			 Corporation to convey additional land to the United States; or
					(B)impose any restriction on
			 the subsistence uses (as defined in section 803 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3113)) of waterfowl by rural residents of the
			 State.
					(e)Kinzaroff
			 lagoonThe land exchange under subsection (a) shall not be
			 carried out before the date on which the parcel of land owned by the State that
			 is located in the Kinzaroff Lagoon has been designated by the State as a State
			 refuge, in accordance with the applicable laws (including regulations) of the
			 State.
			(f)Designation of road
			 corridorIn designating the road corridor described in subsection
			 (b)(2)(B)(ii), the Secretary shall—
				(1)minimize the adverse
			 impact of the road corridor on the Refuge;
				(2)transfer the minimum
			 acreage of Federal land that is required for the construction of the road
			 corridor; and
				(3)to the maximum extent
			 practicable, incorporate into the road corridor roads that are in existence as
			 of the date of enactment of this Act.
				(g)Additional terms and
			 conditionsThe land exchange under subsection (a) shall be
			 subject to any other term or condition that the Secretary determines to be
			 necessary.
			4.King cove road
			(a)Requirements relating
			 to use, barrier cables, and dimensions
				(1)Limitations on
			 use
					(A)In
			 generalExcept as provided in subparagraph (B), any portion of
			 the road constructed on the Federal land conveyed pursuant to this Act shall be
			 used only for noncommercial purposes.
					(B)ExceptionsNotwithstanding
			 subparagraph (A), the use of taxis, commercial vans for public transportation,
			 and shared rides (other than organized transportation of employees to a
			 business or other commercial facility) shall be allowed on the road described
			 in subparagraph (A).
					(C)Requirement of
			 agreementThe limitations of the use of the road described in
			 this paragraph shall be enforced in accordance with an agreement entered into
			 between the Secretary and the State.
					(2)Requirement of barrier
			 cableThe road described in paragraph (1)(A) shall be constructed
			 to include a cable barrier on each side of the road, as described in the record
			 of decision entitled Mitigation Measure MM–11, King Cove Access Project
			 Final Environmental Impact Statement Record of Decision and dated
			 January 22, 2004.
				(3)Required
			 dimensionsThe road described in paragraph (1)(A) shall—
					(A)have a width of not
			 greater than a single lane, in accordance with the applicable road standards of
			 the State;
					(B)be constructed with
			 gravel; and
					(C)if determined to be
			 necessary, be constructed to include appropriate safety pullouts.
					(b)Support
			 facilitiesSupport facilities for the road described in
			 subsection (a)(1)(A) shall not be located within the Refuge.
			(c)Federal
			 permitsIt is the intent of Congress that any Federal permit
			 required for construction of the road be issued or denied not later than 1 year
			 after the date of application for the permit.
			(d)Applicable
			 lawNothing in this section amends, or modifies the application
			 of, section 1110 of the Alaska National Interest Lands Conservation Act (16
			 U.S.C. 3170).
			(e)Mitigation
			 plan
				(1)In
			 generalBased on the evaluation of impacts determined through the
			 completion of the environmental impact statement under section 3(b)(2), the
			 Secretary, in consultation with the entities described in section 3(b)(3)(B),
			 shall develop an enforceable mitigation plan.
				(2)Corrective
			 modificationsThe Secretary may make corrective modifications to
			 the mitigation plan developed under paragraph (1) if—
					(A)the mitigation standards
			 required under the mitigation plan are maintained; and
					(B)the Secretary provides an
			 opportunity for public comment with respect to any proposed corrective
			 modification.
					5.Administration of
			 conveyed lands
			(1)Federal
			 landUpon completion of the land exchange under section
			 3(a)—
				(A)the boundary of the land
			 designated as wilderness within the Refuge shall be modified to exclude the
			 Federal land conveyed to the State under the land exchange; and
				(B)the Federal land located
			 on Sitkinak Island that is withdrawn for use by the Coast Guard shall, at the
			 request of the State, be transferred by the Secretary to the State upon the
			 relinquishment or termination of the withdrawal.
				(2)Non-Federal
			 landUpon completion of the land exchange under section 3(a), the
			 non-Federal land conveyed to the United States under this Act shall be—
				(A)added to the Refuge or
			 the Alaska Peninsula National Wildlife Refuge, as appropriate, as generally
			 depicted on the map; and
				(B)administered in
			 accordance with the laws generally applicable to units of the National Wildlife
			 Refuge System.
				(3)Wilderness
			 additions
				(A)In
			 generalUpon completion of the land exchange under section 3(a),
			 approximately 43,093 acres of land as generally depicted on the map shall be
			 added to—
					(i)the Izembek National
			 Wildlife Refuge Wilderness; or
					(ii)the Alaska Peninsula
			 National Wildlife Refuge Wilderness.
					(B)AdministrationThe
			 land added as wilderness under subparagraph (A) shall be administered by the
			 Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and
			 other applicable laws (including regulations).
				6.Failure to begin road
			 construction
			(a)Notification To void
			 land exchangeIf the Secretary, the State, and the Corporation
			 enter into the land exchange authorized under section 3(a), the State or the
			 Corporation may notify the Secretary in writing of the intention of the State
			 or Corporation to void the exchange if construction of the road through the
			 Refuge has not begun.
			(b)Disposition of land
			 exchangeUpon the latter of the date on which the Secretary
			 receives a request under subsection (a), and the date on which the Secretary
			 determines that the Federal land conveyed under the land exchange under section
			 3(a) has not been adversely impacted (other than any nominal impact associated
			 with the preparation of an environmental impact statement under section
			 3(b)(2)), the land exchange shall be null and void.
			(c)Return of prior
			 ownership status of Federal and non-Federal landIf the land
			 exchange is voided under subsection (b)—
				(1)the Federal land and
			 non-Federal land shall be returned to the respective ownership status of each
			 land prior to the land exchange;
				(2)the parcel of the Federal
			 land that is located in the Refuge shall be managed as part of the Izembek
			 National Wildlife Refuge Wilderness; and
				(3)each selection of the
			 Corporation under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et
			 seq.) that was relinquished under this Act shall be reinstated.
				
	
		September 16, 2008
		Reported with an amendment
	
